As we meet this 
morning to address global concerns and seek ways to 
ensure progress and lasting peace, the people of Kenya 
are emerging from a terrorist attack that has cost them 
many lives and shaken the continent. In expressing our 
solidarity with the Government and the people of Kenya 
and with the families of the victims, Mauritius would 
also like to express its unreserved condemnation of that 
abominable and dastardly act of terrorism. The Nairobi 
attack should also compel us to revisit regional and 
global responses to national and international security 
threats, including extending support to countries, 
particularly those on the African continent.

Mauritius commends you, Mr. President, for the 
theme you have proposed for the sixty-eighth session 
of the Assembly, namely, “The post-2015 development 
agenda: setting the stage”. The goals we set ourselves 
for the sustainable development of our national and 
global economies will shape the lives of generations to 
come. I would like to say at the outset that Mauritius 
welcomes the report of the High-level Panel of Eminent 
Persons on the Post-2015 Development Agenda, A New 
Global Partnership: Eradicate Poverty and Transform 
Economies through Sustainable Development, and in 
particular the recommendation that deliberations on a 
new development agenda must be guided by the vision 
of eradicating extreme poverty for all in the context of 
sustainable development. We also welcome the Panel’s 
view that one of the transformative shifts for the post-
2015 agenda should be to bring a new sense of global 
partnership into national and international politics.

Climate change should be one of the top priorities for 
the global agenda. The report of the Intergovernmental 
Panel on Climate Change, Climate Change 2013: The 
Physical Science Basis, released only yesterday, is 
unequivocal. It provides clear scientific confirmation 
that we humans are responsible for global warming, 
and that it is up to us to take appropriate measures to try 
to save our home planet. We cannot and should not any 
longer ignore the evidence that we humans are putting 
life on Earth in jeopardy. 

In our region, we have recently seen an increased 
and unprecedented intensity and unpredictability of 
weather events. In March, my country experienced 
unprecedented flash floods that caused losses of human 
life and heavy economic losses. No country is safe from 
natural disasters and the damaging effects of climate 
change. But for many small island developing States 
(SIDS), the foreseeable consequences of climate change 
threaten us even more dramatically, in terms of both 
human and economic development. For some SIDS, 
they pose an existential threat.

We fully support the Secretary-General’s proposal 
to convene world leaders to a climate summit in New 
York in 2014. We hope that that meeting will provide 
an opportunity for world leaders to focus political 
attention on climate change and take meaningful action 
to mitigate its effects. We must start putting the interests 
of our home planet above everything else. The world 
needs a global, legally binding agreement on climate 
change by 2015. At the Paris meeting of the twenty-
first Conference of the Parties to the United Nations 
Framework Convention on Climate Change, we should 
adopt a treaty that is universal and ambitious and that 
concretely addresses the concerns of all, including 
those of the most vulnerable States.

The international community should also pay more 
attention to disaster risk reduction and adopt a more 
concerted and accelerated approach to reaching the 
goals set out in the Hyogo Framework for Action 2005-
2015 (see A/CONF.206/6). The time has come to address 
disaster risks and climate-change adaptation through 
an integrated approach, and to adopt resilience as a 
common and shared vision. Mauritius welcomes Japan’s 
decision to host the World Conference on Disaster 
Reduction in early 2015 to review the implementation 
of the Hyogo Framework and chart an ambitious post-
2015 framework for disaster risk reduction. 

In that regard, the holding in Samoa next year of 
the Third International Conference on Small Island 
Developing States could not be more timely. We hope 
that the Conference will be a landmark in the history of a 
more active and collaborative partnership among SIDS 
and between SIDS and the international community. 



Furthermore, it could be an opportunity to give new 
meaning to the concept of global concerns, issues that 
are, or should be, the concern of the global community 
at large, and not only of those who are more vulnerable 
and more at risk. That would be in line with the spirit 
of the global partnership that the High-level Panel has 
called for.

The prospects for growth in the global economy 
remain uncertain, largely as a result of the multiple 
challenges faced by developed countries. In such an 
interconnected and interdependent world as ours, no 
nation is immune to external shocks. Small developing 
countries are very concerned about the slowdown 
in global growth, declines in international trade, 
decreasing job opportunities and rising inequality. 
Small States are particularly susceptible to external 
shocks, as they are heavily dependent on foreign 
markets for trade, tourism and investments. They are 
also concerned about energy and food prices, which are 
subject to high volatility.

My Government believes that the post-2015 
development agenda should include a road map for an 
interconnected world economic system, premised on the 
assumption that the global economy could very well be 
as weak as its weakest links. Of course, the specificities 
of some countries or regions and the pace at which the 
transformative shifts are implemented may not always 
be appropriate for universal targets. But the conceptual 
approach to, and the design of, the post-2015 agenda 
should, more than ever before, start with the shared 
conviction that economies are interdependent.

Eradicating extreme poverty, empowering more 
women, providing wider opportunities to young people 
for education and jobs, improving health care and the 
management of energy, water and food are all universal 
concerns. The conventional divides of the past are 
no longer valid. We need a common development 
framework but with differentiated milestones and 
implementation strategies, given the existing disparities 
in the levels of development. Actions taken at the 
national level are not sufficient; there should also be 
reinforced cooperation and partnerships at the regional 
and international levels. It is therefore imperative that 
the weaknesses and the inequity of the current global 
economic governance should be addressed urgently.

We are at a juncture where we have no option but 
to revisit the existing global economic governance 
mechanisms. An overhaul of the current economic 
governance is clearly long overdue. We must have a more 
participatory system of global economic governance, 
where developing countries would be more involved 
in international economic decision-making and norm-
setting. The voice of all nations, big or small, should be 
equally heard and taken into consideration.

Mauritius has, on several occasions, reiterated that 
the United Nations Economic and Social Council needs 
to play a more prominent role in global economic, social, 
and environmental issues. We cannot overstate the 
importance of coordination and synergy for avoiding 
duplication among parallel United Nations processes 
and initiatives so as to ensure optimal benefit for all.

My Government is of the view that all the processes 
initiated in the Rio+20 Conference last year, including 
those relating to strengthening the Economic and Social 
Council, sustainable development goals and sustainable 
development financing, should converge towards a 
single post-2015 development agenda that should be 
adopted during a high-level development summit 
in 2015. The post-2015 development agenda should 
complete the unfinished business of the Millennium 
Development Goals. However, it should also go beyond 
them and provide for a systemic change and a new global 
economic governance. The guiding principles enshrined 
in the Declaration on the Right to Development, adopted 
in December 1986 (resolution 41/133), are still relevant 
today and should not be overlooked in the formulation 
of a post-2015 development agenda.

My country will follow, with particular interest, the 
work of the high-level political forum on sustainable 
development, especially since it replaces the 
Commission on Sustainable Development, which was 
the primary intergovernmental forum for monitoring 
the implementation of the Barbados Programme of 
Action and the Mauritius Strategy for Implementation.

As we set the stage for the post-2015 development 
agenda, we must, as global leaders, define a new global 
vision for the world’s oceans. The United Nations system 
has played a crucial role in formulating, implementing 
and enforcing a new international order relating to the 
oceans. Indeed, the adoption of the United Nations 
Convention on the Law of the Sea in 1982 will remain 
one of the landmarks of the twentieth century.

The jurisprudence of the International Court of 
Justice and the International Tribunal for the Law of 
the Sea has contributed to the settlement of maritime 
disputes and the promotion of international peace, 



security and equity in a manner not always witnessed in 
other areas of international relations. The establishment 
of the International Seabed Authority is another 
significant example of what international cooperation 
can lead to in other sectors. The International Maritime 
Organization and the Intergovernmental Oceanographic 
Commission of UNESCO are also making significant 
contributions.

I believe that the United Nations must now take the 
lead in formulating a global vision for the oceans that 
will, in particular, expand the economic space for small 
island States while ensuring sustainable use of living 
and non-living resources. The health of our economies 
will depend on the health of our oceans. Our vision for 
the future must also preserve the inherent values of 
the ocean space, to which we are looking for economic 
expansion.

Mauritius has taken the initiative of launching a 
national dialogue on how to promote the ocean economy 
as one of the main pillars of development. We urge the 
international community to build on what the world has 
achieved so far in relation to ocean-related economic 
activities and conservation, and we propose for future 
generations a fundamental paradigm shift with respect 
to economic space. While such a global vision and 
strategy will be beneficial to all nations, it will be of 
particular interest to small islands. With limited land 
areas, the islands can potentially be large ocean States 
and thus overcome some of their vulnerabilities as 
small island developing States. As the world realizes 
the tremendous potential of marine renewable energies, 
we will see the oceans from a different perspective.

The United Nations has a key role to play in 
promoting the rule of law at both the national and the 
international levels. The rule of law at the international 
level must be an integral part of the post-2015 agenda. 
Open and participatory democracy, accountability and 
transparency are not concepts that should be promoted 
only at the national level. The United Nations should 
lead by example here. We should focus on reforming 
our Organization and on making it more responsive to 
the needs and aspirations of its constituents.

In that context, we should work together on the 
reform of the Security Council and the revitalization 
of the General Assembly and on improving the working 
methods of our Organization. Mauritius believes that a 
comprehensive reform of the Security Council should 
include reform in the membership of both the permanent 
and non-permanent categories. We reaffirm our 
commitment to the African common position enshrined 
in the Ezulwini Consensus and the Sirte Declaration. 
We believe that Africa should not be deprived of its right 
to permanent representation in the Council. Likewise, 
we believe that Latin America deserves permanent 
representation in the Council and that SIDS should also 
be entitled to a seat on the Council. Mauritius further 
reiterates its support for India’s legitimate aspiration to 
a permanent seat in a reformed Security Council.

Mauritius also reiterates its firm conviction that the 
rule of law should prevail in the resolution of disputes, 
in accordance with the Charter of the United Nations. 
We believe that the international community has an 
obligation to ensure that, in line with the principles of 
the rule of law, nations should submit their disputes to 
conciliation, mediation, adjudication or other peaceful 
means, both judicial and non-judicial.

The dismemberment of part of our territory, 
the Chagos archipelago, prior to independence, by 
the then colonial Power the United Kingdom, was in 
clear breach of international law and left the process 
of decolonization, not only of Mauritius but of Africa 
in general, incomplete. Yet, the United Kingdom has 
shown no inclination to engage in any process that would 
lead to a settlement of that shameful part of its colonial 
past. I am confident that the United Kingdom and the 
United States of America want to be on the right side 
of history. States that look to the law and to the rules 
of the comity of nations for the resolution of disputes 
should not be frustrated by the lack of avenues under 
international law for the settlement of such disputes.

Tromelin, which is also an integral part of our 
territory, is the subject of ongoing discussions with 
the French Government, and pending a final resolution 
of the issue, Mauritius and France have concluded a 
framework agreement on the co-management of the 
island and its surrounding maritime areas, without 
prejudice to the sovereignty of Mauritius over Tromelin.

In our part of the world, we welcome the rise of a 
re-energized Africa. The return to normalcy in Mali 
and the recent holding of elections there show the 
relevance of international partnerships. The situation 
in Madagascar and in the Democratic Republic of 
the Congo will, hopefully, be resolved soon through 
the support of the international community for the 
initiatives of the Southern African Development 
Community in that regard.



Earlier this year, Mauritius hosted an African 
ministerial conference on regional integration. We are 
convinced that African nations will benefit significantly 
from a greater focus on regional cooperation, and I am 
pleased to note that the solemn declaration adopted on 
the fiftieth anniversary of the African Union supports 
that view.

The tragic events in Syria over the last two years 
are of serious concern to the global community. 
There is also concern about attempts to bypass the 
Security Council and to initiate action in breach of 
the United Nations Charter. Respect for the rule of 
law at the international level entails compliance with 
internationally agreed norms. Mauritius will support 
the decisions taken by the organs of the United Nations 
under the Charter.

We welcome the Security Council resolution 
that addresses one of the issues in the Syrian crisis. 
However, the international community needs to go 
further and address the issue of political dialogue, 
which will enable the Syrian people to live in peace.

Mauritius also supports a Middle East that is free 
of weapons of mass destruction. That means that no 
country in the region should hold nuclear or chemical 
weapons.

Mauritius is convinced that an essential condition 
for peace and prosperity in the Middle East is the 
peaceful coexistence of the States of Palestine and 
Israel. Mauritius wishes to reiterate its solidarity with 
the Palestine National Authority and the Palestinian 
people in their rightful aspiration to win full recognition 
as a State Member of the United Nations.

Mauritius also supports the peaceful restoration 
of democracy in Egypt, which has a key role to play 
in promoting stability and security in the region. 
But the international community cannot condone the 
removal by force from office and the detention of a 
democratically elected leader.

(spoke in French)
The general debate of the General Assembly offers 
us a unique opportunity to highlight the most urgent 
challenges that humankind is currently facing. We 
must take advantage of this opportunity to review 
recent events and to outline new approaches that will 
enable us to respond to these challenges in keeping with 
the principles enshrined in the Charter of the United 
Nations. We must address those challenges through a 
shared vision of peace, security, interdependence and 
respect for fundamental rights and freedoms.

We must remain staunch in protecting the right 
to development. We also have the duty to take a 
differentiated approach so as to ensure that our 
development model is sustainable and allows us to 
leave to future generations the values our world holds 
dear. Our success will depend on the collective will and 
commitment. If we succeed, we will go down in history 
as having met today’s challenges and expectations in 
terms of the future.

(spoke in English)
To conclude, let me say that we need to act 
together, in a spirit of compromise and tolerance. We 
should constantly remind ourselves that we are of 
one kind, humankind. There are not, and never will 
be, ideal solutions that will satisfy all of us. But we, 
the leaders of our respective countries, need to look 
beyond the horizon and have the moral courage to look 
at our common humanity so that we may move forward 
towards making our world a better, more prosperous 
and safer place for the whole of humankind.
